DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees with the applicant for the following reason.
The claimed language calls for “recyclable state includes the object having components in two or more separate recyclable categories” which is interpreted by the examiner as the machine identifies if its paper or plastic and directs the users to put recycle item into its bin. However, Krishnamurthy goes even further to identifies items with multiple factors to determine the type and the eligibility. Therefore the argument presented by the applicant isn’t persuasive and examiner has retained the rejection based on the cited references. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Smart recycle bin, published on Sept 12, 2017, hereon NPL Smart bin, in view of Krishnamurthy et al (US 2018/0016096)


Claims 1, 8 and 15. NPL smart bin teaches a computer-implemented method of executing an interactive advisor, the computer-implemented method comprising: sensing an object to be recycled using a sensor; classifying, at a processor, the sensed object to identify a recycle category for the object (NPL para 2-4); opening, by the processor, a recycle bin suitable for the recycle category; instructing, by the processor, an operator to deposit the object in the opened recycle bin; identifying a recyclable state of the object and providing an instruction to the operator to facilitate disposing the object based on the recyclable state, wherein the recyclable state includes the object having components in two or more separate recycle categories and the instruction includes separating the object into its components and depositing each component into their respective recycle bins (NPL para 4, image 1 and 2 and Krishnamurthy (para 0006, 0062-0063); determining, at the processor (NPL para 4) and the first image shows the cup is being identified by the sensor before one of the rings light up to tell the user to put the cup into the appropriate bin hole, which is an alternative obvious teaching of opening the bin hole to put the recycle material in, NPL smart bin makes sure of the compliance prior to the accepting of the recycle items, however does not specially disclose creating at least one new instruction to increase the level of compliance; Krishnamurthy an art of record teaches recycle items sorting system that uses various sensors to recognize the objects and sort it to the recycle bin accordingly, it determines at least 80% match with the known material or directs it to the trash waste bin (para 009-0012) further it teaches multiple identifying factors for the object (para 0062-0063); Krishnamurthy uses digital imaging for recycle contents recognition and system improvement; therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify NPL smart bin by Kirshnamurthy to continuously make the leaning based improvement for the content recognition.  


Claims 4, 11 and 18. wherein the recyclable state includes the object having garbage therein and the instruction includes separating the garbage from the object prior to depositing the object in the recycle bin (NPL para 4, image 1 and 2, shows the other bin where the garbage items go).  

Claim 5. further comprising determining a coarse-grain identification of the object using a visual sensor (NPL para 4, image 1 and 2), the bin rings light up to indicate where the material should go, website has a video clips that shows the bin in action)   

Claims 6 and 7, 13-14 and 19-20. NPL smart bin does not exclusively teach the smell, audio or weigh sensor and use these sensors to determine the level of compliance; however Krishnamurthy teaches sensors such as camera, temperature, audio sensor along with fluorescence sensors to determine the contents and the compliance (para 007); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to provide a system that determines the material accurately and meet the compliance of the sorting.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619